[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] November 12, 2010 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj:SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Counselor Series Trust (InvescoCounselorSeries Trust) November 8, 2010 AIM Investment Securities Funds (InvescoInvestmentSecurities Funds) November 8, 2010 Advantage Funds, Inc. November 1, 2010 Neuberger Berman Equity Funds November 5, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J. LEE Amy J. Lee Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
